         Case 1:18-cv-04376-PGG          Document 30       Filed 02/28/20       Page 1 of 2


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007


                                                      February 28, 2020

BYECF
Hon. Paul G. Gardephe
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

               Re:     New York Immigration Coalition v. U.S. Immigration & Customs
                       Enforcement, et al., No. 18 Civ. 4376 (PGG)

Dear Judge Gardephe:

         I write on behalf of defendants U.S. Immigration and Customs Enforcement ("ICE") and
U.S. Customs and Border Protection ("CBP") (collectively, the "Government") and plaintiff
New York Immigration Coalition ("NYIC"), the parties in the above-referenced Freedom of
Information Act ("FOIA") case, to provide the joint letter due today under the schedule the
parties proposed in their letter dated January 31, 2020. Dkt. No. 29 (memo endorsed). In that
letter, the parties informed the Court that they were discussing a process by which the
Government would provide more detailed explanations of its claimed exemptions in an effort to
resolve all or part of this case consensually.1

        The parties have since conferred and jointly propose the following next steps in this case.
By April 28, 2020, the Government will provide NYIC with a draft Vaughn index of 40 CBP
documents identified by NYIC, 15 ICE documents identified by NYIC, five documents that were
withheld in full by CBP (to be identified by the Government), and five documents that were
withheld in full by ICE (to be identified by the Government). To allow time for the Government
to complete this index, for NYIC to review it, and for the parties to confer as to its contents, the
parties respectfully propose that they submit a status letter to the Court by May 15, 2020.

       The parties thank the Court for its consideration of this submission.


                                                                   --- -assn.lit ii;
                                                                fe
                                                               w.
                                                                e!
                                                                      Zr
                                                                   2azo
                                                                    3
                                                                        .s.r•
                                                                         {G
                                                                        '8
                                                                              Gardephe,
! At this time, NYIC does not intend to challenge the adequacy of ICE's or CBP's searches for
records responsive to NYIC's FOIA requests.
        Case 1:18-cv-04376-PGG   Document 30   Filed 02/28/20   Page 2 of 2

                                                                              Page 2


                                          Respectfully,

                                          GEOFFREY S. BERMAN
                                          United States Attorney


                                    By:    Isl Jennifer Jude
                                          JENNIFER JUDE
                                          Assistant United States Attorney
                                          Telephone: (212) 637-2663
                                          Facsimile: (212) 637-2686
                                          Email: jennifer.jude@usdoj.gov

Copy to {via ECF):
      Terence Y. Leong, Esq.
      Warren Haskel, Esq.
      Counselfor Plaintiff
